—Judgment, Supreme Court, New York County (Charles Ramos, J.), entered March 31, 1999, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination denying her retirement credit in the New York City Employees’ Retirement System for time worked by her prior to her appointment to a Civil Service title, and dismissed the proceeding, unanimously affirmed, without costs.
Supreme Court properly found respondents’ determination, that petitioner was not entitled to retirement credit for time worked for a private employer, neither arbitrary and capricious nor irrational. Administrative Code of the City of New York § 13-101 (3) (a) defines “city-service” as “service, whether appointive or elective, as an officer or employee of the city or state of New York * * * so far as such service is paid for by *54the city”. Since petitioner was not an employee of the City prior to her appointment from the open competitive list on February 2, 1998, she is not entitled to retirement system credit for time prior to that date.
The record does not support petitioner’s claim that Supreme Court converted respondents’ CPLR 3211 (a) (7) motion to a motion for summary judgment. Concur — Ellerin, P. J., Rosenberger, Nardelli, Lerner and Andrias, JJ.